Judgment and order reversed on the law, with costs, and complaint dismissed, with costs. Memorandum: On an appeal from a judgment in favor of the plaintiff entered on a verdict rendered at the first trial in this action we reversed the judgment on the law and the facts, and ordered a new trial. A second trial has now been had and another judgment in favor of the plaintiff entered on a jury verdict has resulted. We find no substantial difference between the evidence on the two trials — at least, none sufficient to warrant a different conclusion. The grounds of out decision are stated in the opinion by Mr. Justice Edgeomb (reported at 242 App. Div. 39). All concur. (The judgment was for damages for death of plaintiff’s intestate resulting from drowning in a lake in a public park. The order denied a motion for a new trial on the minutes.) Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.